DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gear transmission (claims 1 and 20) and the cooling jacket (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite “a gear transmission”.  This feature is not shown and therefore its relationship within and to the electric grass cutting machine is unclear.  Claim 3 recites “a cooling jacket”.  Since this feature is not shown, its relationship with and to the electric grass cutting machine is unclear.  Clarification and correction are required for the aforementioned features.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2010/0236845 (Ishii).
Regarding claim 1, Ishii discloses a grass cutting machine comprising a traveling device having a pair of left and right front wheels 17 and a pair of left and right rear wheels 12; a mower device 19 of a rear discharge type disposed under a machine body frame; a grass collecting container (See Para [0084]) supported to a rear portion of the machine body frame; an electric motor 2 configured to drive the traveling device; and a gear transmission GC (See Fig 18, GC is located in 1A, 1B.  Also see Para [0116]) configured to speed change an output from the electric motor and to transmit the speed changed output to the traveling device (See Para [0180-0185]); wherein the electric motor 2 and the gear transmission GC are disposed between the left and right rear wheels and arranged one after the other in the front rear direction at positions laterally of a conveying duct 190 for guiding cut grass pieces from the mower device to the grass collecting container (See Figs 2, 4 and 7).
Regarding claim 2, Ishii discloses that the electric motor is supported to a transmission case A that accommodates the gear transmission.  (See Fig 2 and 17).
Regarding claim 5, Ishii discloses that in a front hood provided at a front portion of the machine body frame, there is accommodated a battery 22 for feeding electric power to the electric motor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,263,819 (Samejima) in view of US Pub 2015/0096280 (Vondracek).
Regarding claim 1, Samejima discloses an electric grass cutting machine comprising a traveling device having a pair of left and right front wheels 1 and a pair of left and right rear wheels 2; a mower device M of a rear discharge type disposed under a machine body frame; a grass collecting container 8 supported to a rear portion of the machine body frame; a motor 6 configured to drive the traveling device; a gear transmission HST configured to speed-change an output from the motor and to transmit the speed changed output to the traveling device (via a reduction case 12); wherein the motor and the gear transmission are disposed between the left and right rear wheels and arranged one after the other in the front/rear direction at positions laterally of a conveying duct 28 for guiding cut grass pieces from the mower device to the grass collecting container (See Figs 1-2).  Samejima does not disclose that the motor is an electric motor.  However, Vondracek discloses that the driving unit can be an internal combustion engine, electric motor, hydraulic motor.  It would have been obvious to one having ordinary skill in the art to substitute one known means, such as an electric motor, for driving the cutting machine of Samejima to achieve the predictable result of moving the electric grass cutting machine over the lawn/grass.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,263,819 (Samejima) and US Pub 2015/0096280 (Vondracek) in view of US Pub 2011/0155486 (Iwaki)
Regarding claim 2, the combination of Samejima and Vondracek does not disclose a transmission case.  However, Iwaki discloses that it is known to house the gear transmission in a transmission case/housing 26.  It would have been obvious to one having ordinary skill in the art to provide a housing for the gear transmission in Samejima as taught by Iwaki in order to protect the gears from debris.
Allowable Subject Matter
Claims 3-4 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  US Pub 2017/0087976 (Tsuchihashi) discloses that it is known to provide an oil cooler 27 for the hydraulic speed changed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616